NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 18, 2022 *
                                Decided March 21, 2022

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 20-3113

DEXTER TAYLOR,                                  Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of
                                                Illinois, Eastern Division.

      v.                                        No. 1:18-cv-458

MICHAEL SHEPARD, et al.,                        Virginia M. Kendall,
    Defendants-Appellees.                       Judge.

                                       ORDER

       Dexter Taylor appeals the dismissal of his lawsuit for lack of prosecution and for
disobeying the district court’s instructions. After dismissing the case for a second time,
the court gave Taylor a year to seek reinstatement, then granted two six-month

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3113                                                                          Page 2

extensions and warned him that no further extensions would be allowed. Taylor never
moved for reinstatement, and so the court dismissed the case. Because that decision was
within the court’s discretion, we affirm.

       In 2018, Taylor filed a lawsuit under 42 U.S.C. § 1983 to challenge a 2012 traffic
stop. He alleged that police officers violated his rights under the Fourth and Second
Amendments, and state law, by stopping him without probable cause and searching his
vehicle, where they found an improperly-stored firearm. An attorney helped Taylor file
his original complaint but later withdrew, and Taylor proceeded pro se.

        The suit never got past the pleadings. The first district judge assigned to the case
twice dismissed it without prejudice. The first time, Taylor had failed to pay the filing
fee or file a legible motion to proceed in forma pauperis. Taylor successfully moved to
vacate the dismissal, after which the court granted his new application to proceed in
forma pauperis, screened his complaint, see 28 U.S.C. § 1915A, and allowed him to
proceed. (It also denied his duplicative motions for the judge’s recusal.) An attorney
appeared for the defendants, but no responsive pleading was filed while Taylor
searched for a new lawyer. The court continued scheduled status conferences for him to
do so, but when Taylor did not appear with counsel, the court dismissed the case again,
with leave to reinstate within one year.

        Taylor sought, and received, two six-month extensions on the deadline for
reinstatement. The first time, he cited illness; the second, he provided no reason. When
granting the second extension, the court warned that “[n]o further extensions will be
allowed.” About a month before the final deadline, without having yet moved to
reinstate the case, Taylor filed a motion for recruitment of counsel. The defendants
opposed that motion, arguing that Taylor had not shown that he was incompetent to
litigate the case himself or that he had made reasonable attempts to obtain counsel,
despite the long delay. The court adopted the defendants’ reasoning and denied
Taylor’s motion. The deadline for reinstatement passed, but Taylor did nothing but file
more requests for counsel and move, again, to proceed in forma pauperis.

       Then, the presiding district judge retired, 28 U.S.C. § 294(b), and the newly
assigned judge promptly dismissed the case with prejudice for lack of prosecution and
for disregarding the order to reinstate the case by a date that had long passed. The court
explained that, despite clear instructions, two extensions, and a warning that no more
time would be granted, Taylor never moved for reinstatement of the case. Instead, he
No. 20-3113                                                                          Page 3

filed repetitive motions. Further, it was unfair to the defendants for the case to remain
pending while Taylor was not “actively prosecuting” it.

       Our review of a dismissal for lack of prosecution is deferential, and we will
affirm unless “the decision strikes us as fundamentally wrong.” See McMahan v.
Deutsche Bank AG, 892 F.3d 926, 931 (7th Cir. 2018) (internal quotation marks and
citations omitted). Courts have inherent authority to dismiss a case under Federal Rule
of Civil Procedure 41(b) if a party allows it to lie dormant or disobeys court orders. Link
v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962); James v. McDonald’s Corp., 417 F.3d 672,
681 (7th Cir. 2005). Factors a court should consider when dismissing a case include the
frequency and magnitude of the plaintiff’s failure to comply with deadlines and
prejudice to the defendants. McMahan, 892 F.3d at 931–32.

        Here, the district court patiently offered Taylor multiple opportunities to revive
his case after his initial stumbles. Taylor squandered them by failing to file a motion to
reinstate, even after two extensions and a warning that no more would be granted.
Krivak v. Home Depot U.S.A., Inc., 2 F.4th 601, 606 (7th Cir. 2021) (affirming dismissal
when inattention to scheduling continued after a “clear and final warning”). After the
second dismissal, Taylor waited over a year and a half to take any action, and even then
he did not do what he intended (appear with a lawyer) or what the district court had
instructed (move to reinstate). See McMahan, 892 F.3d at 932 (sixteen months of inaction
justified dismissal); Krivak, 2 F.4th at 606 (disregarding court orders and deadlines
supported dismissal). Further, the court correctly noted that Taylor’s prolonged neglect
of the case was unfair to the defendants. An unreasonable delay presumptively causes
prejudice, particularly when the underlying events occurred long before the plaintiff
filed suit. McMahan, 892 F.3d at 932. At the time of the final dismissal, Taylor’s suit had
been pending for almost three years without moving past the complaint stage. And the
suit concerned a traffic stop that, by this point, occurred almost a decade earlier.

        Taylor offers three reasons why the dismissal was erroneous, but none are
persuasive. First, citing the local rules, he says that his case was not inactive for six
months before dismissal—he filed motions during that time—so it could not be
dismissed. N.D. ILL. L.R. 41.1 (“Cases which have been inactive for more than six
months may be dismissed for want of prosecution.”) But the rule does not say that only
cases that are inactive for six months may then be dismissed, and, in any case, the rule
is for the benefit of the court and does not create rights enforceable by litigants.
Modrowski v. Pigatto, 712 F.3d 1166, 1169 (7th Cir. 2013). Second, Taylor says the district
court should have considered lesser sanctions before turning to the harsh punishment
No. 20-3113                                                                            Page 4

of dismissal with prejudice. But courts are not required to enter lesser sanctions before
dismissing a case for lack of prosecution, and it is unclear what other sanction could
apply. McMahan, 892 F.3d at 932. Finally, Taylor faults the court for failing to give him
specific instructions about how to reinstate his case, but he does not claim that
confusion is what caused him to disregard the clear order to move for reinstatement.
And Taylor knew how to file such a motion—he had successfully moved to vacate the
first dismissal. In any case, the court was not required to provide assistance on court
procedures, even to a pro se litigant. Pliler v. Ford, 542 U.S. 225, 231 (2004).

       Taylor also contests the denial of his motions for the first judge’s recusal and for
recruitment of counsel. But there were no legitimate grounds for recusal and no abuse
of discretion in the denial of counsel. See Pruitt v. Mote, 503 F.3d 647, 658 (7th Cir. 2007)
(en banc).

       We have considered Taylor’s remaining arguments, and none has merit.

                                                                                 AFFIRMED